DECISION AND JUDGMENT ENTRY
This accelerated appeal is before the court on appeal from a decision and judgment entry of the Sylvania Municipal Court, Small Claims Division, in favor of defendant-appellee, Blackwoods Farms Market. Plaintiff-appellant, Andy Keil Greenhouse, appeals that judgment and asserts the following error occurred in the proceedings below:
  "The Trial Court committed prejudicial error when it ruled that Plaintiff/Appellant did not present sufficient evidence to establish by a preponderance of the evidence that Plaintiff was entitled to a judgment against Defendant/Appellee for an amount due and owing."
At issue in this case is the payment of an account. Between April 9, 1999 and May 21, 1999, appellee purchased various plants from appellant, a wholesale greenhouse.  Appellant claims that appellee owes a balance of $1,380.80 for these purchases. Appellee asserts this amount was paid.
It is noted that this court has not been provided with a transcript, as required by App.R. 9(B).  When no transcript is available, a statement may be prepared in accordance with App.R. 9(C) or (D).  Without such a transcript or statement, this court is unable to review the sufficiency or weight of the evidence, and must presume the regularity and correctness of the proceedings below.  See Knapp v. Edwards Laboratories (1980), 61 Ohio St. 2d 197.
Based upon the foregoing, appellant's sole assignment of error is not well-taken, and the judgment of the Sylvania Municipal Court, Small Claims Division, is affirmed.  Appellant, Andy Keil Greenhouse, is ordered to pay the costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., James R. Sherck, J. JUDGES CONCUR.
  ____________________________  Melvin L. Resnick, J.